In 1883, upon an inquisition of lunacy, duly instituted therein, the County Court of Grimes County adjudged William Berryman to be a lunatic, and by an order duly entered upon its minutes appointed one W.H. Gussett guardian of the person and estate of the lunatic. From this judgment Berryman appealed to the District Court, and executed a bond in accordance with the provisions of the statute, and thereby suspended the operation of the judgment, and prevented the said Gussett from qualifying as guardian.
In June, 1887, appellant purchased from Berryman a tract of 250 acres of land situated in Grimes County. By the terms of the sale, the appellant agreed and promised to improve the land and reside upon it, and the vendor, the said Berryman, was to reside with him, and was to be maintained and comfortably supported by Grimes for the remainder of his life. Grimes took possession of the land, made improvements thereon, and Berryman became an inmate of his family.
In April, 1888, the District Court of Grimes County, upon trial of the case appealed from the County Court, adjudged Berryman to be insane, and appointed appellee guardian of his person and estate; and as such guardian, appellee, on the 14th day of March, 1889, instituted this suit for the recovery of the land purchased as aforesaid by Grimes, and for cancellation of the deed of conveyance, and for rents. Appellee also caused a writ of sequestration to be levied upon the land, and the appellant replevied it.
To the appellee's suit appellant pleaded to the jurisdiction of the court, pleaded also the general denial, and pleaded specially the sanity of his vendor, Berryman, averring that he never had been insane, and that he had capacity to contract at the time of the sale of the land to him; he pleaded also tenancy in good faith and the erection of valuable improvements upon the land, and that he had maintained and supported Berryman until he was induced by the persuasion of the appellee to abandon the home of the appellant; and he charged that the writ of sequestration was maliciously sued out and levied upon the land in controversy by appellee, for the purpose of injuring and harassing him; and he pleaded in reconvention damages, resulting to him from the malice of appellee in levying the writ of sequestration upon his lands, and in alienating Berryman from him and destroying the friendly relations existing between them; and concluded with alternative prayer, that if the court should adjudge the sale of the land to appellant by Berryman to be invalid, that he might be allowed the value of his improvements, and that he be reimbursed out of the estate of Berryman for the expenses incurred in supporting him and in supplying him with proper medical treatment while an inmate of his family.
The defendant's pleas and answers, original, amended, and supplemental, and the exceptions to them, are so numerous, that we find it *Page 23 
difficult to determine with certainty what were the issues which were finally presented and determined by the court; but as we read the transcript, exceptions were sustained to the defendant's plea to the jurisdiction, and to all of his answer except the general denial; and judgment was rendered for the plaintiff for the land and for the value of its use and occupation. One of the pleas to the jurisdiction was based upon the assumption that the judgment of the District Court declaring Berryman a lunatic, and appointing appellee his guardian, was void, as the judgment showed upon its face that it was rendered by consent of plaintiff and counsel representing Berryman, and without evidence; but the record does not sustain this assumption, and the judgment is not void, and we therefore conclude that the court did not err in sustaining exceptions to this plea. While from the statement of facts in evidence upon trial of this cause, it might be inferred that there was no trial had in the District Court, and that the court rendered judgment upon consent of parties, yet we can scarcely believe that the learned judge who pronounced that judgment would have adjudged a citizen insane, and placed him and his estate in the custody of another, except upon ample proof and after mature deliberation. Nor did the court err in sustaining exceptions to appellant's plea to its jurisdiction, based upon the assumption that the court was not being held at the county seat.
The controlling question presented by the assignments of error for our decision is, Did the court err in holding that the judgment of lunacy was conclusive against the appellant, and in refusing to permit him to show, if he could, that Berryman was sane and capable of contracting at the time of the purchase of the land in question?
There is, perhaps, no subject upon which mankind are more disposed to differ than that of the condition of the human mind; and a rule of law which would make a judgment of lunacy conclusive against the world would be fraught with danger and injustice to third parties. Our Supreme Court, in accord with the great weight of authority, has said, that a contract made with one who has been adjudged insane, and is under the control and custody of a guardian, duly appointed, is void. Elston v. Jasper,45 Tex. 409. But in this case, the judgment of lunacy pronounced by the County Court was suspended by the appeal and the supersedeas bond, at the time of the purchase of the land by appellant, and at that time Berryman was without a guardian of either his person or his estate. And when such is the case, it seems a judgment in lunacy is only prima facie evidence against third persons. Black on Judg., 803, par. 802; 51 N.Y. 359; 18 Am. Dec., 417; 1 Greenl., sec. 550. This rule commends itself to our judgment, and especially when, as in this case, the judgment in lunacy is retroactive.
For this error of the trial court the case must be reversed, and the appellant permitted to show, if he can, that Berryman was not a lunatic, *Page 24 
and had mental capacity to make sale of the lands. The burden of proof will be on appellant, and the judgment of lunacy will be prima facie evidence of the insanity of Berryman at the time of the sale. If, upon this issue, the decision be for appellee, the appellant, if by proper averments and proof he shows himself to be a tenant in good faith, may recover for valuable and permanent improvements made by him upon the land, the measure of his compensation being the enhanced value of the realty by reason of such improvements; and the appellee will be entitled to recover the rental value of the premises, denuded of the improvements. The appellant will be also entitled to recover for actual necessaries furnished Berryman, if the latter should be found to have been insane at the time of the sale.
If the result of the trial be that Berryman was sane and capable to contract at the time of the sale to appellant, upon proof that the writ of sequestration was maliciously sued out and levied upon the land by appellee, with the intention and purpose to harass and injure appellant, the latter should recover under his plea in reconvention such damages as the evidence may show were the proximate result of the levy of the writ; and exemplary damages also, if averred and claimed by the plea. We take occasion to say, that before another trial the parties should be required to replead.
The judgment of the lower court is reversed and the cause remanded for retrial.
Reversed and remanded.